Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to papers filed on 10/31/2022.
No claims have been amended.
Claims 1, 2, 4, 5, 9, 12, 13, 15, 16, 20, and 24 have been cancelled.
No claims have been added.
Claims 3, 6-8, 10, 11, 14, 17-19, 21-23, and 25-31 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 3, 6-8, 10, 11, 14, 17-19, 21-23, and 25-31  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are directed to a process (method as introduced in Claim 27) and will be considered under the appropriate 35 USC § 101 analysis.
Claims 11, 22, 25, and 27 recite accessing a process/system for collecting and aggregating data requirements from multiple sources in order to identify redundant/overlapping requirements and provide users with a reduced amount of input for reporting data to those multiple sources.  The limitations of accessing a repository comprising a plurality of data (including forms); receiving requests; matching entered and saved data; generating a superset of data fields; using questionnaires to retrieve data; extracting data; using data inputs and/or extracted data to populate information in data fields; populating data fields/forms to generate forms/reports; transmitting reports to various users; and transmitting/communicating data between users, as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes such as  concepts that could be performed in the human mind. That is, other than reciting a computer implementation, nothing in the claim elements precludes the step from encompassing mental processes. 
Additionally, as drafted, is a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activities, in the form of collecting data, processing applications, and disseminating data/reports. That is, other than reciting a computer implementation, nothing in the claim elements precludes the step from encompassing certain methods of organizing human activities. 
This judicial exception is not integrated into a practical application.  In particular, the claims recite the following additional elements:
– Using computing devices (including servers and various client devices) to perform the above steps. The processor used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of collecting, transmitting, and analyzing data).
– Using repositories to store and supply data.  The computer used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of storing data).
– using interfaces for displaying and interacting with data.  The display is stated at a high level of generality and its broadest reasonable interpretation comprises merely a set of generic interfaces that do not affect the processing or results of the system/method.  These elements fail to differentiate the claims from the processes in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas.  
These elements are performed such that they amount to no more than mere instructions to apply the exception using generic computer components as discussed in MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Although the claims have been determined to be patent ineligible through the above analysis, continuing analysis provides additional clues regarding the lack of eligibility and addresses some of Applicant’s remarks addressed toward the previous office action.  Further consideration under additional analysis steps is provided here:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the above additional limitations.  The “interfacing” is stated at a high level of generality and its broadest reasonable interpretation can comprises any general method of interfacing with data through the use of some unspecified generic computers and interface.  These elements are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The courts have recognized functions, such as receiving, processing and storing data and receiving or transmitting data over a network, as being well-understood, routine and conventional functions when they are claimed in a merely generic manner (See Alice Corp., 134 S. Ct. at 2360; Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014); DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014); Ultramercial, 772 F.3d at 716‐17; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)) (see MPEP 2106.05(d)(II)).  For example, the interface, as used in the claims, can be interpreted as merely transmitting and receiving information over a network, such as those activities performed in Symantec.  The use of generic computer components to transmit information through an unspecified interface does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  It should be noted the limitations of the current claims are performed by the generically recited general-purpose computer. (See specification at [0027]-[0032], which provides examples of generic computing devices and describes the computing devices used in generic terms describing components of general-purpose computers without anything significantly more).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Claims 3, 14, and 28 recite further steps relating to identifying data and requirements similar to those in the parent claims.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas, because the further steps merely repeat the types of activities performed in the parent claims for specific types of information or for specific types of users which does significantly affect the functioning of the claimed invention.  Therefore, Claims 3, 14, and 28 are ineligible.
Claims 6, 7, 17, and 18 recite further steps relating to analyzing and/or transmitting data and confirmations of data in the parent claims.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas which does significantly affect the functioning of the claimed invention.  Additionally Claim 7 and 18 recite identifying and/or removing data based on criteria. Therefore, Claims 6, 7, 17, and 18 are ineligible.
Claims 8 and 19 recite further steps relating identifying and/or removing data based on criteria.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas which does significantly affect the functioning of the claimed invention. Therefore, Claims 8 and 19 are ineligible.
Claims 10 and 21 recite further steps relating identifying, aggregating, and/or removing data based on criteria.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas which does significantly affect the functioning of the claimed invention. Therefore, Claims 10 and 21 are ineligible.
Claim 23 recites further steps to specific data types used for the parent claims.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas, because the specific data type does not significantly affect the functioning of the claimed invention. Therefore, Claim 23 is ineligible.
Claim 26 recites the method/system of the parent claim being performed on a cloud system with no further limitations.  Use of cloud technology, at the time of filing, is a well-known, routine, and conventional practice which does not provide any material to render the claimed invention to be significantly more than the identified abstract ideas. Therefore, Claim 26 is ineligible.
Claims 29-31 repeat elements that were analyzed in the above section for the independent claims and is therefore subject to that analysis, conclusions, and rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6, 10, 11, 17, 21-23, 25-27, and 29-31  is/are rejected under 35 U.S.C. 103 as being unpatentable over Arazy (Pub. No. 2013/0198094 A1) in view of Faron et al. (Pub. No. US 2015/0213413 A1) in further view of Van Weereld (EP 1477920 A1).
In regards to Claims 11, 22, 25, 27, and 29-31, Arazy discloses:
A system/method for populating regulatory forms, comprising: 
one or more storage devices configured to store a repository, wherein the repository is configured to store [regulated products or services data, compliance data, agency data, etc.]; a server computer in operative communication with the one or more storage devices and configured to access the repository, the server computer including: at least one processor and associated memory storing instructions for execution by the at least one processor;  configured to: (at least Abstract; [0006]; [0074]; [0177]; [0211])
receive a request from the user computing device, ([0084], company makes a new product submission for manufacturing medical devices)
wherein the request identifies a new or existing product/service and requests preparation of multiple regulatory compliance reports for the product/service, wherein the user computing device is associated with a manufacturer or distributor of the product/service; ([0084], company makes a new product submission for manufacturing medical devices; [0068], includes manufacturers, distributors, and other categories of requesting entities; “multiple”: the request, processing, data collection, and generation of reports is performed in regards to a plurality of agencies and the regulations for those respective agencies, such a s a plurality of countries)
match the product/service to a regulated product/service of regulated products or services; ([0071], shows country having regulatory agencies; [0089], regulatory documents are provided for the target country/agency; [0084]-[0092], shows forms having data fields; [0076]-[0092],  shows the system accessing databases of regulatory data related to various countries/agencies and using that regulatory data to determine what forms and information to fill out and submit based on that regulatory data, determining what regulatory data is pertinent to the product shows an agency's compliance requirements that the product/service must satisfy before entering commerce)
determine compliance requirements of target regulatory agencies of the plurality of participating regulatory agencies that must be satisfied to obtain regulatory compliance for the product/service based on multiple regulatory forms associated with the matched regulated product/service and required by the target regulatory agencies; ([0076]-[0092],  shows the system accessing databases of regulatory data related to various countries/agencies and using that regulatory data to determine what forms and information to fill out and submit based on that regulatory data, determining what regulatory data is pertinent to the product shows an agency's compliance requirements that the product/service must satisfy before entering commerce, [0090], specifically discusses multiple “forms” form multiple sources (“Certain required fields will reoccur in a variety of forms necessary for regulatory approval; the same information for instance will occur on multiple forms at different stages and in different countries such as contact information, device category(ies), device description, current approval level(s), and the like. Since this information is stored in appropriately identified fields in a database, they may be used for preparing applications by automatically filling the appropriate locations of various forms. “))
generate the multiple regulatory compliance reports by populating the multiple regulatory forms based on the responses to the compliance data fields; ([0091], forms are auto-filled with applicant information; [0084]-[0092], shows forms being selected and/or generated in regards to the necessary compliance information needed for the product, see below for “extracted from the questionnaire response”)
transmit the multiple regulatory compliance reports to target agency computing devices ([0094], forms are submitted to relevant countries/agencies, forms are submitted via email showing an electronic communication to the agency (to computing devices); [0091], forms are auto-filled with applicant information; [0084]-[0092], shows forms being selected and/or generated in regards to the necessary compliance information needed for the product) based on relationships between the multiple regulatory compliance reports and the target regulatory agencies and relationships between the target regulatory agencies and the target agency computing devices. ([0084]-[0092], reports/applications are transmitted to the agencies for which they are relevant and associated and related to the data required by those agencies, showing a relationship between the reports and the agencies, the reports/applications are electronically transmitted indicating that they can be accessed by devices associated with the recipient agency, the emails associated with the agencies themselves, showing a relationship between the agencies and receiving device; Examiner notes that Applicant’s specification supports the interpretation of a “report” consisting simply of a from with data fields filled in, such as the application in Arazy (“The method includes populating user information in the data fields of the at least one form to generate at least one regulatory compliance report. The method includes transmitting the at least one regulatory compliance report to a corresponding agency computing device.”, see at least [0010] in specification))
Note: Examiner is applying the concept of “relationship” in a broad and general manner, which Examiner believes is valid under its broadest reasonable interpretation.  It is noted that, if Applicant believes that the term “relationship” has any narrower or explicit meaning other than the general one applied, this could result in additional 35 USC § 112(a) and/or 35 USC § 112(b) rejections.  Applicant is advised that no material was found in neither the specification or claims to explain or support any narrower definition and/or interpretation.
Arazy discloses the collection and aggregation of data from fields used in forms related to regulatory compliance ([0092]), Arazy does not explicitly disclose processing each form in the repository to generate a superset of all data fields required by all of the agencies, however, Faron teaches:
acquire compliance data fields for the product/service from a superset of data fields stored in the repository, wherein the data fields are acquired based on the compliance requirements, wherein the superset of data fields is based on the plurality of forms; ([0022], shows a collection of data fields from a set of targets (In Faron the targets = employers to whom application are directed, in Arazy the targets = countries/agencies to which applications are directed), “…a superset or logical union of fields found in numerous custom employer specified application forms and thus be sufficient to populate the custom application forms…” shows the collection of data fields from numerous forms to create a superset that can be used to populate forms)
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have modified the system of Arazy so as to have included a superset of data fields that represents an aggregation of fields required by a collection of targets as taught by Faron in order to provide convenience and time saving method for filling in forms with known and expected data (Arazy, [0092]; Faron, [0022], although Faron does not explicitly disclose regulatory compliance agencies and forms, the process applied to the documents and sources of Faron (job listings, employers) could be applied in the same manner to the documents and sources of Arazy (forms, agencies)))
Additionally, Arazy does not explicitly disclose, but Faron teaches: 
extract the responses to the compliance data fields from the questionnaire response ([0022], as discussed above, the system collects data fields from various sources (“request” for information corresponding to data fields)).  Additionally, Faron teaches before generating the superset of all data fields, removing duplicate requests to generate the superset of all data fields and removing any data fields not required by the target regulatory agencies ([0010]; [0022], shows each data field being associated with at least one target and are associated with employer specified application forms (no indication that the superset includes any fields that are not associated with the specifically addressed application forms); [0052],  the common application form data (the superset of all fields) that is set up as part of the User Setup Logic is used to eliminate any redundant data entry, the user is then able to populate the Common Application Form Data (this would indicate that the resulting common application form does not include any redundant data entry, the redundant data removed prior to the population of the “common application form” (representing the superset), See 35 U.S.C. §112(b) rejection, above, for interpretation notes.)
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have modified the system of Arazy so as to have included extract the responses to the compliance data fields from the questionnaire response, as taught by Faron in order to provide convenience and time saving method for filling in forms with only necessary known and expected data (Arazy, [0092]; Faron, [0022]; [0052]). 
Arazy/Faron does not explicitly disclose accessing a table of corresponding regulated products and agencies that regulate the products, however, it would have been obvious to one of ordinary skill in the art to use a table (or any other data organization method) to compare products and select agencies.  The particular method of comparing products and selecting agencies is not claimed in a manner that would affect the outcome or use of the claimed invention. It would have been obvious to one of ordinary skill in the art that any number of data comparison methods (including using a table) would result in the categorization of a product with similar products. It would have been obvious to one of ordinary skill in the art that any number of data comparison methods (including using a table) would result in the selection of agencies that regulate that products.  Arazy discloses the comparison of products and the identification of regulations that may be imposed on a product ([0247]), therefore it would have been obvious to one of ordinary skill in the art to have included the use of a table or any other similarly functioning data comparison method in the invention of Arazy/Faron, since the particulate data comparison method would not alter the functioning of the combined invention.
Arazy/Faron discloses the above system for creating a form with an aggregated superset of data fields for regulatory compliance.  Arazy/Faron does not explicitly disclose the use of a questionnaire to retrieve this data from entities in a supply chain for supplying the product/service, however, Van Weereld teaches:
generate a questionnaire form for the product/service based on [required] compliance data; (page 2, line 45-page 3, line 2, “…questionnaires/checklists based on verification criteria regarding compliance with requirements with regard to the origin, the production and the processing steps to which the biomass [representing a product/service] is or has been subjected during a respective stage of the supply chain, wherein the step of receiving and processing data and recording said data in a database comprises the receiving of declarations relating to the biomass to be supplied within the supply chain, which are to be provided by participants in the execution of the supply chain, which declarations are or have been drawn up at predetermined moments within the supply chain on the basis of questionnaires/checklists,…”; page 3, lines 28-33, “…The requirements and criteria in accordance with the invention may relate to one or more of the following aspects: compliance with government regulations…”; see also page, 4 lines 29-38; Claim 2; Claim 11; Claim 18)
transmit the questionnaire form to the user computing device for responses to the compliance data fields by a user associated with the manufacturer or distributor of the product/service; (page 2, line 45-page 3, line 2, “…questionnaires/checklists based on verification criteria regarding compliance with requirements with regard to the origin, the production and the processing steps to which the biomass [representing a product/service] is or has been subjected during a respective stage of the supply chain, wherein the step of receiving and processing data and recording said data in a database comprises the receiving of declarations relating to the biomass to be supplied within the supply chain, which are to be provided by participants in the execution of the supply chain, which declarations are or have been drawn up at predetermined moments within the supply chain on the basis of questionnaires/checklists,…”; page 3, lines 28-33, “…The requirements and criteria in accordance with the invention may relate to one or more of the following aspects: compliance with government regulations…”; see also page, 4 lines 29-38; Claim 2; Claim 11; Claim 18)
wherein the server computer, in conjunction with the at least one processor executing the instructions, is configured to receive a questionnaire response from the user computing device with responses to the compliance data fields in the questionnaire form; (page 2, line 45-page 3, line 2, “…questionnaires/checklists based on verification criteria regarding compliance with requirements with regard to the origin, the production and the processing steps to which the biomass [representing a product/service] is or has been subjected during a respective stage of the supply chain, wherein the step of receiving and processing data and recording said data in a database comprises the receiving of declarations relating to the biomass to be supplied within the supply chain, which are to be provided by participants in the execution of the supply chain, which declarations are or have been drawn up at predetermined moments within the supply chain on the basis of questionnaires/checklists,…”; page 3, lines 28-33, “…The requirements and criteria in accordance with the invention may relate to one or more of the following aspects: compliance with government regulations…”; see also page, 4 lines 29-38; Claim 2; Claim 11; Claim 18)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Arazy/Faron so as to have included the above elements for using a questionnaire to retrieve supply chain data, as taught by Van Weereld in order to ensure a desired reliability and accuracy of regulatory data in a supply chain of multiple entities ([Van Weereld, page 2, lines 36-44; Abstract). 
In regards to Claims 6 and 17, Arazy discloses:
transmitting a confirmation from the server computer to the user computing device that the multiple regulatory compliance reports were transmitted to the target regulatory agencies for the new or existing product/service. ([0084], “…providing up to date status as to the progress of the application and license approval…”, this would include the step of submitting the documents/forms to the agencies)
In regards to Claims 10 and 21, Arazy discloses: 
acquiring the plurality of regulatory forms from the plurality of participating regulatory agencies; ([0076]-[0092])  
aggregating the plurality of regulatory forms in the repository ([0076]-[0092])  
Arazy does not explicitly disclose, but Faron teaches: 
extracting data fields for a request for information corresponding to each data field from the plurality of regulatory forms ([0022], as discussed above, the system collects data fields from various sources (“request” for information corresponding to data fields)).  Additionally, Faron teaches before generating the superset of all data fields, removing duplicate requests to generate the superset of all data fields and removing any data fields not required by the target regulatory agencies ([0010]; [0022], shows each data field being associated with at least one target and are associated with employer specified application forms (no indication that the superset includes any fields that are not associated with the specifically addressed application forms); [0052],  the common application form data (the superset of all fields) that is set up as part of the User Setup Logic is used to eliminate any redundant data entry, the user is then able to populate the Common Application Form Data (this would indicate that the resulting common application form does not include any redundant data entry, the redundant data removed prior to the population of the “common application form” (representing the superset), See 35 U.S.C. §112(b) rejection, above, for interpretation notes.)
removing duplicates from the extracted questions and other requests for information; ([0010]; [0022], shows each data field being associated with at least one target and are associated with employer specified application forms (no indication that the superset includes any fields that are not associated with the specifically addressed application forms); [0052],  the common application form data (the superset of all fields) that is set up as part of the User Setup Logic is used to eliminate any redundant data entry, the user is then able to populate the Common Application Form Data (this would indicate that the resulting common application form does not include any redundant data entry, the redundant data removed prior to the population of the “common application form” (representing the superset))
generating the superset of data fields from the remaining questions and other requests for information; ([0010]; [0022]; [0052])
storing the superset of data fields agencies in the repository. ([0010]; [0022]; [0052])
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have modified the system of Arazy so as to have included removing duplicate requests to generate the superset of all data fields and removing any data fields not required by the target regulatory agencies, as taught by Faron in order to provide convenience and time saving method for filling in forms with only necessary known and expected data (Arazy, [0092]; Faron, [0022]; [0052]). 
In regards to Claims 23, Arazy does not explicitly disclose, but Faron teaches:
matching the location information and the matched regulated product to the multiple regulatory forms and to the target regulatory agencies, wherein each target regulatory agency is associated with one or more of the multiple regulatory forms.  ([0023]; [0007]; [0009]; [0014], and elsewhere throughout the reference, shows the selection of documents and sources being selected based on the location of the user)
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have modified the system of Arazy so as to have included wherein the request from the user computing device includes location information associated with the product, the method further comprising: matching the location information and the regulated product to the at least one regulatory form of the acquired regulatory forms and to the at least one target regulatory agency of the participating regulatory agencies, wherein each at least one target regulatory agency is associated with one or more of the at least one regulatory form, as taught by Faron in order to provide convenience and time saving method for filling in forms with known and expected data by only providing data related to local data to further limit the requested data to only what is necessary and appropriate (Arazy, [0092]; Faron, [0022]; [0023]; [0007]; [0009]; [0014],, although Faron does not explicitly disclose regulatory compliance agencies and forms, the process applied to the documents and sources of Faron (job listings, employers) could be applied in the same manner to the documents and sources of Arazy (forms, agencies)))
In regards to Claims 26, Arazy discloses:
wherein the instructions stored in the memory associated with the at least one processor of the server computer include a cloud computing application. ([0076]; [0134])
Claims 3, 14, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arazy in view of Faron in further view of Van Weereld in further view of Kataria (Pub. No. 2007/0192715 A1).
In regards to Claims 3, 14, and 28, Arazy/Faron/Van Weereld does not explicitly disclose, but Kataria teaches:
determining each source material or operation involved in a supply chain for producing the new or existing product based on the product identified in the request from the user computing device; and determining compliance requirements of the target regulatory agencies for each source material or operation. ([0010]; [0011],  submission for new manufactures (“…submission requirements for license to manufacture drugs in the…”); “…information management across the supply chain from raw material to final product for regulated process industries…”; “…the essential product history information from "candidate selection to commercial manufacturing" is automatically captured for comparisons, correlations, and verifications enabling the company to demonstrate compliance to the federal agency. For example, the full lifecycle management of raw materials, expendables and intermediates can be demonstrated. This information associated with raw materials and intermediates at each stage is cleverly and smartly leveraged into the record keeping needs of the company to demonstrate full product history of the lifecycle.”; product compliance for all stages of the product, including raw (“source”) materials, “…allows regulatory compliance integration with complete, real time web-based supply chain infrastructure to manage all essential product history from raw material stage…”; [0019], shows tracking and record keeping of raw material; [0064],  shows additional material for data regarding raw materials and the use of records for regulatory compliance (traceability or audit and regulatory compline show records that can be used to determine the raw (“source”) materials for the product), “…captures data from various stages of the pharmaceutical production. The captured data can include activity records or lab analyses records. It spans the lifecycle of process development from authoring a template to creating full recipes with unit operations and discrete unit actions grouped together in process cells. The records allow traceability for audit and regulatory compliance of all stages of material (from raw material…”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Arazy/Faron/Van Weereld so as to have included determining each source material or operation involved in a supply chain for producing the new or existing product based on the product identified in the request from the user computing device; and determining each target regulatory agency's compliance requirements for each source material or operation, as taught by Kataria in order to provide convenience and time saving method for filling in forms with known and expected data (Arazy, [0092]; Faron, [0022]).
It is noted for future reference that Kataria was also previously used for some of the material currently rejected by Arazy (see at least [0010]-[0014]; [0059]-[0062]).
Claims 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arazy in view of Faron in further view of Van Weereld in further view of Bull et al. (Pub. No. US 2017/0178093 A1).
In regards to Claims 7 and 18, Arazy discloses:
determining an error or an incomplete data field exists in one or more of the multiple regulatory compliance reports generated from the responses extracted from the compliance data fields of the questionnaire; transmitting a notification to the user, ([0084]; [0213], missing document in a report would indicate an error in a report) 
“[S]o the manufacturer or distributor of the product can correct the error or complete the data field” represents merely non-functional descriptive material indicating the intended use or result of the notification and does not functionally alter or effect the processing or scope of the claimed invention.  Therefore, it is afforded no patentable weight.
Arazy/Faron/Van Weereld does not explicitly disclose in response to one or more of the multiple regulatory compliance reports not being generated from the responses extracted from the compliance data fields of the questionnaire response, transmitting a second notification to the user.  However, Bull teaches notifications of statuses regarding report generation including a report not being generated ([0528], shows the status of a report being generated including “report pending” (which is an indication that no report has yet been generated)
It would have been obvious to one of ordinary skill in the art, at the time of filing, to have further modified the system of Arazy/Faron/Van Weereld so as to have included notifications of statuses regarding report generation, as taught by Bull.
Arazy/Faron/Van Weereld discloses a “base” method/system for generating reports to provide for compliance regulation and statuses regarding the generation of those reports, as shown above.  Bull teaches a comparable method/system for generating status reports and providing notification regarding the generation of those reports, as shown above.  Bull also teaches an embodiment in which notifications of statuses regarding report generation are provided, as shown above.  One of ordinary skill in the art would have recognized the adaptation of notifications of statuses regarding report generation to Arazy/Faron/Van Weereld could be performed with the technical expertise demonstrated in the applied references. (See KSR [127 S Ct. at 1739] "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.")
Claims 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arazy in view of Faron in further view of Van Weereld in further view of Gallagher et al. (Patent No. US 8,639,593 B1).
In regards to Claims 8 and 19, Arazy/Faron/Van Weereld discloses the generating of a compliance report as part of a new product application, as discussed above.  Arazy/Faron/Van Weereld also discloses the determination of compliance regulations needed for source materials, as discussed above.  Arazy/Faron/Van Weereld does not explicitly disclose, but Gallagher teaches the following steps for distributing redacted compliance data on a vendor-by-vendor basis:
selectively redacting proprietary information from one or more of the multiple regulatory compliance reports based on a level of confidentiality associated with  a recipient to which a corresponding regulatory compliance report is submitted; (column 4, paragraph 2-column 6, paragraph 2, shows vendors who supply services being aggregated to report on compliance of the service being offered [column 1, paragraph 4 shows multiple vendors supplying to a single service]; column 12, paragraph 1, shows information redacted based on the vendor to which it is shown (“…plan participant data as may be displayed to an approved vendor in a multi-vendor plan implementation... Some information may, however, be redacted or otherwise edited in the display for an approved vendor within a multi-vendor implementation. For example, in the illustrated implementation, the names of one or more vendors besides the approved vendor may be redacted and/or otherwise hidden. In one implementation, only enough information, and no more, is provided to an approved vendor as may be needed to address compliance…))
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have modified the system of Arazy/Faron/Van Weereld so as to have included selectively redacting proprietary information from one or more populated regulatory compliance report based on a level of confidentiality associated with  a recipient to which a corresponding redacted regulatory compliance report is submitted; as taught by Gallagher in order to provide privacy and information security by allowing each vendor to only see information necessary to that vendor (Gallagher, column 12, paragraph 1, “Some information may, however, be redacted or otherwise edited in the display for an approved vendor within a multi-vendor implementation. For example, in the illustrated implementation, the names of one or more vendors besides the approved vendor may be redacted and/or otherwise hidden. In one implementation, only enough information, and no more, is provided to an approved vendor as may be needed to address compliance of a financial activity request with applicable regulations.”; column 5, paragraph 1, “…security and/or governance controls commensurate with privacy standards of the Gramm-Leach-Bliley Financial Services Modernization Act (GLB) may be implemented in conjunction with data extraction procedures…to ensure the integrity and/or privacy of extracted plan and/or plan participant data….”). The vendors (“…vendors, investment providers, third-party administrators, and/or the like (hereinafter, "vendors")...”) that provide services that are aggregated into a plan (aggregation of other services) in Gallagher would function similarly to the raw materials that are aggregated into a product in Arazy/Faron/Van Weereld.  The method/system of Gallagher for providing those vendors with redacted data would be performed in a similar manner as it would if providing the suppliers of Arazy/Faron/Van Weereld with redacted data regardless of whether there is a product/service provided).

Additional Prior Art Not Relied Upon
Benent et al. (CA 2 467 238 A1). Discloses a system that uses questionnaires to collect compliance data from supply chain entities.
McCalmont et al. (Patent No. US 8,818,837 B2).  Also provided by Applicant’s IDS, 9/13/2017.  Discloses a system that collects compliance rules/regulations from multiple agencies, aggregates the data, generates questionnaires from the aggregated data, uses questionnaires to collect compliance data from requestors and other interested parties, and providing reports indicating compliance based on the questionnaire responses and analysis (see at least column 6-column 12 and column 15-column 17).
Salomon et al. (pub. No. US 2009/0089195 A1).  Also provided by Applicant’s IDS, 9/13/2017.  Discloses a system that collects data from multiple regulatory agencies to create questions to provide users for determining compliance.  Includes data for other companies related to the company analyzing compliance.  Creates reports related to compliance with government/agency regulations based on responses to questions.  (see at least [0005]-[0013]; [0037]-[0039]; [0048]-[0059]; [0101]; [0103]).

Response to Arguments
Applicant’s arguments filed 6/7/2022 have been fully considered but they are not persuasive. Remarks directed toward withdrawn claims are moot and are responded to at this time.
I. Rejection of Claims under 35 U.S.C. §101:
Mental Steps: Applicant’s remarks regarding Mental steps was responded to in the previous office action and the same explanations and analysis are applied (emphasis added):
Applicant asserts that "…receiving a request from a user computing device," "transmitting a questionnaire form to the user computing device," "receiving a questionnaire response from the user computing device," and "transmitting a regulatory compliance report to a target regulatory agency" are elements of the claims that cannot be performed in the human mind…”.  Applicant has failed to provide evidence to support this assertion.  For example, Applicant has not explained how/why the process of requesting, distributing, and responding to of questionnaires can only be performed in the computer environment.  Examiner disagrees and argues that a process of using questionnaires was in practice even prior to invention of computers.  The abstract idea uses the recited computer components to apply this abstract idea.  The mere fact that the claims recite a computer does not inherently incorporate that computer into the mental process when it only serves to implement the mental process in a computer environment (for example, Examiner does not claim that a user uses a computer as part of their mental process, but only that the process can be performed without the computer).
	Applicant adds additional remarks regarding the use of hands for the “act of receiving”.  The use of hands does not preclude the association to mental steps.  Metal steps can include aids (such as pen and paper that can be transmitted between entities).  “The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea…The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation… Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." (see MPEP 2106.04(a)(2), III.).
Certain Methods of Organizing Human Activity: In order for a claim to be drawn to an abstract idea, the particular elements of that claim is not required to be explicitly not have to be explicitly listed as an example in  the MPEP.  The examples and court cases listed in the MPEP are a non-exhaustive list of examples that can be used for determining eligibility.  Whether or not a claimed invention is or is not eligible does not rely on whether or not that specific invention is listed in the list of examples.  This is an improper argument because, although, the MPEP does cite the specific language used in the rejection to describe the abstract ideas used does not preclude it from being an example of Certain Methods of Organizing Human Activity.
	Applicants remarks regarding the incremental steps not being related are unclear regarding how they apply to Certain Methods of Organizing Human Activity (CMOHA).  Applicant asserts that multiple steps are not drawn to CMOHA, the asserts that if one is not drawn to CMOHA, then all are not drawn to CMOHA.  However, Applicant does not clearly demonstrate how each of the elements is not drawn to CMOHA aside from stating that they are incremental.  This is not sufficient evidence to demonstrate that the claimed invention is not drawn to CMOHA.
Practical Application: As stated in previous office actions: Applicant asserts that the claimed invention is integrated into a practical application by the special purpose computer.  Applicant provides no arguments or support for this assertion, nor does Applicant provide an explanation of how the claimed invention is integrated into a practical application.  Applicant asserts a practical application, but provides no support or analysis to support how the claimed invention, as claimed, is a process that “"streamlines obtaining regulatory compliance of a product and/or a service." In a meaningful manner  and significant manner beyond the identified abstract ideas, other than asserting that it does.
Applicant’s remarks on pages 22-25 are unclear.  For each of the elements that Applicant addresses, Applicant asserts that the claim is drawn to an element, then asserts that it I not drawn to the opposite of that element, and then concludes that it is therefore not an abstract idea.  For example, Applicant argues that: A) the claim is drawn to processing each form in the repository; B) the claim is not drawn to processing a subset of the plurality of forms; C) therefore it I a meaningful limitation.  It is unclear as to what argument or evidence Applicant is trying to present and/or how this demonstrates meaningful limitation or significantly more.  The remaining examples in Applicant’s remarks include the same lack of clarity.

II. Rejection of Claims under 35 U.S.C. §103:
First “Receiving” Element: Applicant asserts that “The Arazy "full set of regulatory applications in a number of countries" is not the same as the claimed "preparation of multiple regulatory compliance reports." Thus, the cited portions of Arazy do not disclose receiving a request for "preparation of multiple regulatory compliance reports" as claimed.”  However, Applicant fails to provide any analysis or evidence to demonstrate how/why the regulatory applications for multiple countries in Arazy is different in scope than the multiple regulatory compliance reports in the claims. 
Examiner points out in the rejection “…the request, processing, data collection, and generation of reports is performed in regards to a plurality of agencies and the regulations for those respective agencies, such a s a plurality of countries… Applicant’s specification supports the interpretation of a “report” consisting simply of a from with data fields filled in, such as the application in Arazy (“The method includes populating user information in the data fields of the at least one form to generate at least one regulatory compliance report. The method includes transmitting the at least one regulatory compliance report to a corresponding agency computing device.”, see at least [0010] in specification)…”.  Applicant has not addressed these (or other claim rejection reasoning and explanations) and merely asserts that it is in error.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
“Determining” Element:  Applicant’s remarks are deficient for similar reasons as those above (see “general allegation”, First “Receiving” Element).  
Applicant asserts that “Arazy does not disclose determining compliance requirements of "target regulatory agencies" of participating regulatory agencies as claimed. Moreover, the claimed "determining" of compliance requirements based on "multiple regulatory forms" associated with a "matched regulated product" and required by the "target regulatory agencies" is not disclosed in the cited portions of Arazy.”.  Again, Applicant fails to provide any analysis or evidence to demonstrate how/why the material in Arazy is different in scope than the material in the claims.
The claim rejection addresses each limitation:
"target regulatory agencies" of participating regulatory agencies: 
shows the system accessing databases of regulatory data related to various countries/agencies and using that regulatory data to determine what forms and information to fill out and submit based on that regulatory data, determining what regulatory data is pertinent to the product shows an agency's compliance requirements that the product/service must satisfy before entering commerce, specifically discusses multiple “forms” from multiple sources (“Certain required fields will reoccur in a variety of forms necessary for regulatory approval; the same information for instance will occur on multiple forms at different stages and in different countries such as contact information, device category(ies), device description, current approval level(s), and the like. Since this information is stored in appropriately identified fields in a database, they may be used for preparing applications by automatically filling the appropriate locations of various forms. “)
“determining" of compliance requirements based on "multiple regulatory forms": 
[0076]-[0092], shows the system accessing databases of regulatory data related to various countries/agencies and using that regulatory data to determine what forms and information to fill out and submit based on that regulatory data, determining what regulatory data is pertinent to the product shows an agency's compliance requirements that the product/service must satisfy before entering commerce; [0090], specifically discusses multiple “forms” from multiple sources (“Certain required fields will reoccur in a variety of forms necessary for regulatory approval; the same information for instance will occur on multiple forms at different stages and in different countries such as contact information, device category(ies), device description, current approval level(s), and the like. Since this information is stored in appropriately identified fields in a database, they may be used for preparing applications by automatically filling the appropriate locations of various forms. “)
associated with a "matched regulated product": 
[0084]-[0092], shows forms having data fields; [0076]-[0092], shows the system accessing databases of regulatory data related to various countries/agencies and using that regulatory data to determine what forms and information to fill out and submit based on that regulatory data, determining what regulatory data is pertinent to the product shows an agency's compliance requirements that the product/service must satisfy before entering commerce; 
required by the "target regulatory agencies": 
shows the system accessing databases of regulatory data related to various countries/agencies and using that regulatory data to determine what forms and information to fill out and submit based on that regulatory data, determining what regulatory data is pertinent to the product shows an agency's compliance requirements that the product/service must satisfy before entering commerce, specifically discusses multiple “forms” from multiple sources (“Certain required fields will reoccur in a variety of forms necessary for regulatory approval; the same information for instance will occur on multiple forms at different stages and in different countries such as contact information, device category(ies), device description, current approval level(s), and the like. Since this information is stored in appropriately identified fields in a database, they may be used for preparing applications by automatically filling the appropriate locations of various forms. “)
Applicant does not address these rejection, but rather summarizes Arazy and then asserts that these elements are not present without any analysis or explanation as to why the scope would not be equivalent.
First “transmitting” Element:  It is unclear regarding why Applicant believes that the questionnaires are not transmitted to the networked computer.  In order to be accessed by the networked computer (so that responses can be provided) the questionnaires (at least questions and response capabilities) would need to be transmitted to the networked computers so that users could interact and provide responses.  Applicant appears to be reading additional material into the claims (such as what specific data is actually transmitted).  If the questionnaire were not transmitted to the networked computer, it is unclear how the user would be able to respond to the question are material.  It is noted for Applicant’s consideration that these remarks do not necessarily indicate that the addition of transmitting specific data (such as a document of the questionnaire in a file format) would automatically render this transmittal step to be patentably distinct over the method of providing of the questionnaire in the prior art.
Second “receiving” Element:  See First “transmitting” Element explanation of “located on a server” vs. “transmitted to networked computer”.
“Extracting” Element:  Applicant’s remarks are deficient for similar reasons as those above (see “general allegation”, First “Receiving” Element).  
The common application form in Faron is used as a source to extract responses.  The questionnaire in Arazy, when used a as source of responses, could be used in the same manner as that of the common application in Faron (i.e. the process of Faron that is used on the common application would be used in the same manner on the questionnaire of Arazy to get similar results, and one of ordinary skill in the art would recognize this without any undue experimentation or unexpected results).  Applicant does not address this combination or demonstrate that the features of Faron could not be used on the questionnaire of Arazy in the manner described in the rejection.  This  is an example of piecemeal analysis commonly used by Applicant, as this element is rejected using a combination of references, not just Faron.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Second “generating” Element: The remarks in this section are repeated from (and/or based on) remarks from the sections addressed above.  See the above sections for examiner’s response.
Second “transmitting” Element: Applicant’s remarks are deficient for similar reasons as those above (see “general allegation”, First “Receiving” Element).  
The necessity for providing analysis and comparison between the claim elements and prior art material (as well as addressing the analysis, reasoning, and explanations in the claim rejection) has been addressed by Examiner in multiple previous responses.  Examiner’s previous remarks regarding proper arguments/rebuttals to the claim rejections:
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
The remarks recite long and detailed summaries for what the prior art includes.  This is followed by  assertions that the prior art does not read on the claims.  However, no connection is made between these two sets of remarks.  Applicant fails to provide any analysis, comparison, reasoning etc., to demonstrate how/why the prior art would not read on the clams.  No arguments are provided to which Examiner can respond.
The mere fact that prior art uses different language, describe certain elements in  a different manner, provides additional material of features, is used for a different intended purpose, etc. does not render the reference to be inapplicable to the claims.  These types of differences do not mean that the references do not read on the scope of the claims or do not function in a similar manner.  
This was previously explained to applicant in at least the previous office action:
It is noted that pages 27-38 merely recite detailed explanation of the material in the prior art references without providing any analysis or explanation as to why they would not read on the claims and/or be obvious to combine.
Additionally, Applicant fails to address the combinations of the references.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
This was previously explained to applicant in at least the previous office action:
On page 38, Applicant appears to begin the arguments against the prior art as applied to the claims.  However, Applicant merely asserts that the combination of references does not disclose some material without providing any arguments, comparison, or evidence to support these assertions.  
Applicant does not explain how/why the combination of prior art invention does not function and perform in a comparable scope to Applicant’s claimed invention.  
Pages 43-48: Applicant’s remarks are based on or the same as the remarks made for Claim 22 (above).  These remarks are deficient for the same reasons as provided above and subject to the same responses.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN D SENSENIG whose telephone number is (571)270-5393.  The examiner can normally be reached on M-F: 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.D.S/Examiner, Art Unit 3629                                                                                                                                                                                                        November 10, 2022


/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629